ORDER
PER CURIAM.
Movant, Phillip Demay, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant alleges his guilty plea was involuntary because his counsel failed to locate, interview, and endorse three witnesses.
The trial court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).